TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00532-CV


                                      In re Heather Evans




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                           ORDER


PER CURIAM

               Relator Heather Evans has filed a petition for writ of mandamus and motion for

emergency temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and

temporarily stay the trial court’s November 2, 2020 order granting motion for mental

examination, pending further order of this Court. See id. 52.10(b). The Court orders the real

party in interest to file a response to the petition for writ of mandamus on or before December 3,

2020.

               It is ordered on November 19, 2020.



Before Justices Goodwin, Triana, and Smith